DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korean patent application number 10-2020-0040931, filed on April 3, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on September 16, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “charge sensing element”, “reset element”, “compensation element”, selection element”, “signal converter”, “compensation controller”, and “bias current generator”, in claims 1-5, 7-11, 13, and 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US Pub. 2014/0267859).
In regard to claim 1, note Wang discloses an image sensing device comprising a charge sensing element suitable for generating first charges, which correspond to incident light, based on a photo control signal (paragraph 0066-0077, 0093-0095, and figure 7: 40-1, 40-2), a reset element suitable for resetting the charge sensing element based on a reset signal (paragraph 0066-0077, 0093-0095, and figure 7: RTR-1, RTR-2), a floating diffusion node suitable for accumulating the first charges (paragraph 0066-0077, 0093-0095, and figure 7: CSN-1, CSN-2), a compensation element suitable for selectively supplying a compensation current to the floating diffusion node based on a compensation control signal (paragraph 0066-0077, 0093-0095, and figure 7: MCAP1, MCAP2, ITR-1, ITR-2), and a selection element suitable for outputting a pixel signal, which corresponds to a voltage on the floating diffusion node, to a readout line based on a selection signal (paragraph 0066-0077, 0093-0095, and figure 7: STR-1, STR-2).
In regard to claim 3, note Wang discloses that the compensation control signal indicates whether the floating diffusion node is saturated (paragraph 0087).

Claims 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Belensky et al. (US Pub. 2010/0026838).
In regard to claim 18, note Belensky discloses an operating method of an image sensing device, comprising determining, during a first frame period, whether at least one depth sensing pixel is saturated, based on a pixel signal read out from the depth sensing pixel (paragraphs 0070, 0079, 0085-0087, 0096, 0118, figure 2: T0-T1, and figure 5: 530; during the first frame period T0-T1, the pixel signal is compared to determine saturation has occurred), storing, during the first frame period, compensation information of the depth sensing pixel determined to be saturated (paragraphs 0076-0080, 0120, figure 2: T0-T1, and figure 5: 540; in response to the determination that the pixel saturates during the first frame period, a flag is stored for subsequent compensation), and removing, during a second frame period after the first frame period, background light from the depth sensing pixel based on the compensation information (paragraphs 0085-0087, 0097, 0109, 0121, figure 2: T1-T2, and figure 5: 560; during the second frame period T1-T2, the reset signal is applied to remove the accumulated signal, which is considered to include background light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2014/0267859), in view of Dharia et al. (US Patent 9,973,717).
In regard to claim 4, note Wang discloses a compensation controller suitable for generating the compensation control signal based on the pixel signal (paragraphs 0066, 0078-0082, figure 3: 36, and figure 4 and 7: 38A).  Therefore, it can be seen that the primary reference fails to explicitly disclose the use of a signal converter suitable for converting the pixel signal, as an analog signal, into a digital pixel signal, and that the compensation controller generates the compensation control signal based on the digital pixel signal.
In analogous art, Dharia discloses the use of an image sensing device having a signal converter suitable for converting the pixel signal, as an analog signal, into a digital pixel signal (column 8, lines 33-49, and figure 8: 162), and a compensation controller suitable for generating a compensation control signal based on the digital pixel signal (column 8, lines 33-49, and figure 8: 164).  Furthermore, the Examiner notes that the substitution of an analog to digital converter and digital compensation controller, disclosed by Dharia, to replace the analog composition controller of Wang would only require routine skill in the art, and would provide the predictable results of providing a compensation control signal to the pixel in order to compensate pixel signal levels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a signal converter suitable for converting the pixel signal, as an analog signal, into a digital pixel signal, and that the compensation controller generates the compensation control signal based on the digital pixel signal since it would only require routine skill in the art, and would provide the predictable results of providing a compensation control signal to the pixel in order to compensate pixel signal levels.
In regard to claim 9, note Dharia discloses that the charge sensing element, the floating diffusion node, the compensation element and the selection element are disposed in an analog region, and wherein the compensation controller is disposed in a digital region (figure 8: 22 and 150; the pixel 22 is in the analog region, and the compensation controller 150 is in the digital region).
In regard to claim 10, note Wang discloses the use of an image sensing device (figure 2) comprising at least one pixel suitable for generating an analog pixel signal, which corresponds to reflected light that remains after background light of incident light is removed, based on a compensation control signal, the reflected light being reflected from a subject (paragraphs 0061, 0066-0077, 0087, 0093-0095, figure 2: 26, figure 3: 26A-1, and figure 7: 26A-2), and a compensation controller suitable for generating a compensation control signal based on the pixel signal (paragraphs 0066, 0078-0082, figure 3: 36, and figure 4 and 7: 38A).  
Therefore, it can be seen that the primary reference fails to explicitly disclose the use of a signal converter suitable for converting the analog pixel signal into a digital pixel signal, and that the compensation controller generates the compensation control signal based on the digital pixel signal.
In analogous art, Dharia discloses the use of an image sensing device having a signal converter suitable for converting the pixel signal, as an analog signal, into a digital pixel signal (column 8, lines 33-49, and figure 8: 162), and a compensation controller suitable for generating a compensation control signal based on the digital pixel signal (column 8, lines 33-49, and figure 8: 164).  Furthermore, the Examiner notes that the substitution of an analog to digital converter and digital compensation controller, disclosed by Dharia, to replace the analog composition controller of Wang would only require routine skill in the art, and would provide the predictable results of providing a compensation control signal to the pixel in order to compensate pixel signal levels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a signal converter suitable for converting the pixel signal, as an analog signal, into a digital pixel signal, and that the compensation controller generates the compensation control signal based on the digital pixel signal since it would only require routine skill in the art, and would provide the predictable results of providing a compensation control signal to the pixel in order to compensate pixel signal levels.
In regard to claim 11, note Wang discloses that the pixel includes a charge sensing element suitable for generating first charges, which correspond to the incident light, based on a photo control signal (paragraph 0066-0077, 0093-0095, and figure 7: 40-1, 40-2), a floating diffusion node suitable for accumulating the first charges (paragraph 0066-0077, 0093-0095, and figure 7: CSN-1, CSN-2), a compensation element suitable for selectively supplying a compensation current, which corresponds to the background light, to the floating diffusion node based on a compensation control signal (paragraph 0066-0077, 0093-0095, and figure 7: MCAP1, MCAP2, ITR-1, ITR-2), and a selection element suitable for outputting a pixel signal, which corresponds to a voltage on the floating diffusion node, to a readout line based on a selection signal (paragraph 0066-0077, 0093-0095, and figure 7: STR-1, STR-2).
In regard to claim 12, note Wang discloses that the compensation control signal indicates whether the floating diffusion node in the pixel is saturated (paragraph 0087).
In regard to claim 17, note Dharia discloses that the pixel is disposed in an analog region, and wherein the compensation controller is disposed in a digital region (figure 8: 22 and 150; the pixel 22 is in the analog region, and the compensation controller 150 is in the digital region).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Belensky et al. (US Pub. 2010/0026838), in view of Dharia et al. (US Patent 9,973,717).
In regard to claim 19, note Belensky discloses that the determining includes comparing the pixel signal with a reference signal, and determining whether the depth sensing pixel is saturated, according to the comparison result (paragraphs 0070, 0079, 0085-0087, 0096, 0118, figure 2: T0-T1, and figure 5: 530; during the first frame period T0-T1, the pixel signal is compared to determine saturation has occurred).
Therefore, it can be seen that the primary reference fails to explicitly disclose converting the pixel signal, as an analog signal, into a digital pixel signal, and that the comparison is done on the digital pixel signal.
In analogous art, Dharia discloses the use of an image sensing device having a signal converter that converts the pixel signal, as an analog signal, into a digital pixel signal that is compared with a threshold for determination of pixel signal compensation control (column 8, lines 33-49, and figure 8: 162, 164).  Furthermore, the Examiner notes that the substitution of an analog to digital converter and digital compensation controller, disclosed by Dharia, to replace the analog composition controller of Wang would only require routine skill in the art, and would provide the predictable results of providing a compensation control signal to the pixel in order to compensate pixel signal levels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include the conversion of the pixel signal, as an analog signal, into a digital pixel signal, and such that the comparison is done on the digital pixel signal since it would only require routine skill in the art, and would provide the predictable results of providing a compensation control signal to the pixel in order to compensate pixel signal levels.

Allowable Subject Matter
Claims 2, 5-8, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0112351: note the use of an imaging device having a saturation detection circuit in order to control the reset of the pixel.
US 8,476,567: note the use of an imaging device having a precharge circuit used to apply current to the diffusion node of the pixel. 
US 2014/0160461: note the use of an imaging device having time of flight pixels that include a reset circuit used to reset the storage node of the pixel, wherein the circuit can include the use of a charge pump.
US 2017/0034464: note the use of an imaging device having time of flight pixels that include compensation circuitry to compensate for pixel saturation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697